DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
 Claim 1 is objected to because of the following informalities: in line 1, “System” should apparently read --A system--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: in line 2, “basis a first” should apparently read --basis of a first--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a planning unit” in claim 1 and “an imaging unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the objective function" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited objective functional.

Claim 6 also recites the limitation “the treatment plan” in line 5.  It is unclear which treatment plan this refers to (e.g., a plurality of first treatment plans, as well as an adapted treatment plan, have been previously recited).
Claim 7 also recites the limitation “the treatment” in lines 2-3.  It is unclear which treatment this refers to (e.g., is this the radiation therapy treatment or a different treatment?).
Claim 8 recites the limitation “the first treatment plans” in line 2.  It is not clear which of the plurality of plans this refers to (all, some, etc.).
Claim 8 also recites the limitation “on the basis of the first treatment plans on the basis of the comparison.”  It is unclear if this limitation is simply missing the word “and” after “plans” or if it is intended to mean some multi-level basis.
Claim 8 also recites the limitation "the transformations" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as only a single transformation has been previously recited.  
Claim 8 also recites the limitation “the treatment plans” in line 4.  It is not clear which plans this refers to (the first treatment plans, the adapted treatment plan, something else?).
Claims 6-8 are rejected by virtue of their dependence upon claim 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se that is claimed as a product without any structural limitations.  See also MPEP 2106.03(I).

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites steps of obtaining a first treatment plan (it does not recite generating this plan), receiving an image, determining a transformation based on the image and dose objectives, and determining an adapted treatment plan using the transformation.  Thus, claim 1 receives data, performs a mathematical calculation/algorithm using this data, and performs a further calculation/algorithm using the result of the first calculation/algorithm.  This series of operations falls under the mathematical concepts grouping of abstract ideas that have been consistently identified by the courts.  Additionally, this series of operations also covers performance of the limitations in the mind or with pen and paper, as the recited operations are capable of being performed in the human mind (e.g., a specialist could receive a first treatment plan, look at a further image, and calculate the transformation and adapted treatment plan).  The recitation of a planning unit does not negate the mental nature of these limitations, as the claim merely uses this component as a tool to perform the otherwise mental processes.  
The judicial exception is not integrated into a practical application.  As noted supra, claim 1 recites a planning unit.  This element is recited as a generic computer component for receiving and processing data, which are typical and basic computer functions.  The component amounts to no more than mere instructions for applying the abstract idea on a computer and is nothing more than an attempt to generally link the use of the abstract idea to the technological environment of a computer.  The courts have made clear that mere physicality or tangibility of additional elements is not a relevant consideration in the eligibility analysis.  Furthermore, mere data gathering and data processing/analyzing have consistently been considered to be insignificant extra-solution activity.  The calculations/mental processes recited by the present claims are not proactively used to improve the functioning of a computer or other technology/technical field, they are not used to effect a particular treatment or prophylaxis, and they do not use the judicial exception in a meaningful way beyond linking it generally to radiation therapy planning.  Nothing is done with the determined adapted plan; it is not used to perform radiation therapy.  No structural elements for implementation are tied to the abstract idea.  Claim 12 recites no additional elements and thus fails to integrate the judicial exception into a practical application for substantially the same reasons.
The dependent claims also fail to provide significantly more than the judicial exception.  Claims 2-10 merely further specify the calculations/algorithms/determinations that are implemented.  Claim 11 recites a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruchala et al. (U.S. Pub. No. 2005/0201516 A1; hereinafter known as “Ruchala”).
Regarding claim 1, Ruchala discloses a system for planning a radiation therapy treatment of at least one structure in a region of a patient body (Abstract; [0048]), the system comprising a planning unit configured to: obtain a first treatment plan generated 
Regarding claim 2, Ruchala discloses that the transformation is a rigid transformation consisting of a rotation and/or a translation ([0050]; [0054]; [0058]; [0065]; [0067]).
Regarding claim 3, Ruchala discloses that the first treatment plan is generated on the basis of a first delineation of the at least one structure determined on the basis of the planning image and wherein the planning unit is configured to generate the transformation on the basis of a second delineation of the at least one structure determined on the basis of the further image ([0004]; [0007]; [0014]; [0016]-[0020]; [0051]; [0059]; [0068]).
Regarding claim 4, Ruchala discloses that the planning unit is configured to determine the transformation by optimizing an objective functional generated on the 
Regarding claims 6-8, Ruchala discloses that the planning unit is configured to obtain a plurality of first treatment plans generated on the basis of the dose objectives, at least approximately optimize the objective functional for each of the first treatment plans and to compare the optima of the objective function determined for the treatment plan, and determine an adapted treatment for controlling the radiation therapy treatment on the basis of the result of the comparison, wherein the planning unit is configured to select one of the first treatment plans on the basis of the comparison and to adapt the treatment on the basis of the transformation determined by optimizing the objective function for the selected treatment plan, wherein the planning unit is configured to determine a combined treatment plan on the basis of the first treatment plans on the basis of the comparison and to adapt the combined treatment plan on the basis of the transformations determined by optimizing the objective functionals for the treatment plans ([0019]-[0024]; [0052]; [0058]-[0060]; [0065]-[0072]; multiple plans may be created, optimized, and combined).
Regarding claims 9 and 10, Ruchala discloses that the planning unit is configured to generate the second delineation from the first delineation using an image transformation, the image transformation being determined on the basis of an image 
Regarding claim 11, Ruchala discloses an imaging unit for acquiring the further image of the region of the patient body and wherein the planning unit is configured to receive the further image from the imaging unit ([0013]; [0028]; [0045]; [0048]; CT imager).
Regarding claim 12, Ruchala discloses a method for planning a radiation therapy treatment of at least one structure in a region of a patient body (Abstract), the method comprising: obtaining a first treatment plan generated on the basis of a planning image of the region of the patient body and on the basis of dose objectives with respect to the region of the patient body, the first treatment plan corresponding to a first dose distribution in the region of the patient body ([0016]; [0026]; [0051]; planning CT and dose distribution), receiving a further image of the region of the patient body ([0016]; [0026]; [0050]-[0051]; fraction CT), determining a transformation for generating an adapted treatment plan from the first treatment plan and/or for generating an adapted dose distribution from the first dose distribution on the basis of the further image ([0014]; [0016]; [0026]; [0050]-[0055]), and determining an adapted treatment plan for controlling the radiation therapy treatment on the basis of the transformation and/or the adapted dose distribution, wherein the transformation is determined on the basis of the dose objectives ([0014]; [0051]-[0052]; [0058]; dose information and preferences used in addition to the images).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 10, and 13 of U.S. Patent No. 10,821,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.

Subject Matter Allowable Over Prior Art
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests that the planning unit determines/optimizes the transformation according to the recited objective functional, in combination with the previously recited features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rietzel (cited in the IDS filed 08 May 2020) also appears to teach the system/method of claims 1 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THADDEUS B COX/Primary Examiner, Art Unit 3791